Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered January 26, 2006, convicting defendant, upon his plea of guilty, of criminal mischief in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant violated his plea agreement by being convicted of additional crimes while awaiting sentencing. He did not preserve his present argument that the court violated his due process rights by imposing an enhanced sentence, based on the breach of the agreement, without offering him the opportunity to withdraw his plea (see e.g. People v Almestica, 43 AD3d 797 [2007]), and we decline to review it in the interest of justice. Were we to review this claim, we would find it without merit. The court made clear to defendant the consequences of violating his plea agreement. Concur—Andrias, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.